OPINIÓN EMITIDA POR EL
JUEZ ASOCIADO. SE. DEL TORO,
CON LA CUAL ESTÁ CONFORME EL JUEZ ASOCIADO SE. WOLE.
Este es1 nn caso en el cual está envuelta la adjudicación de bienes de menores en pago de deudas contraídas por su cau-sante. Esta Corte Suprema, lo consideró y decidió en mayo 24 de 1915 declarando con lugar el recurso interpuesto por los demandados Mateo Rucabado y Manuel Otero, y sin lugar el establecido por los demandantes, y revocando, en su con-secuencia, la sentencia apelada. Luego los demandantes, el 29 de junio de 1915, pidieron la reconsideración de nuestro fallo, fundándose principalmente en que la Corte Suprema de los Estados Unidos, en el caso de Longpré v. Díaz, 237 U. S. 512, había establecido una doctrina contraria a la sen-tada por nosotros al resolver la cuestión esencial envuelta en nuestra decisión. T esta corte, por resolución de 7 de julio de 1915, acordó la reconsideración solicitada y ordenó 'la cele-bración de una nueva vista que se fijó para el 16 de noviembre de 1915, en cuya fecha comparecieron los abogados de ambas partes e informaron oralmente, habiendo archivado además alegatos escritos en apoyo de sus respectivas pretensiones.
Los demandados Rucabado y Otero sostuvieron en su ale-gato y en el acto de la vista, como cuestión previa, que esta corte no debió haber reconsiderado su sentencia, (a) por no haberse presentado la moción ni en tiempo ni en forma; (b) porque la moción debió discutirse previa y separada-mente antes de ordenarse la nueva vista del caso, y (c) por-que aun suponiendo que se hubiera presentado en tiempo y forma, la moción no contenía fundamentos suficientes para conceder la reconsideración solicitada. Los demandados ci-taron muchas autoridades en apoyo de las anteriores alega-ciones. Tal vez tengan razón. Quizás, basándose en cues-tiones técnicas, esta corte pudo negarse a reconsiderar su decisión de 24 de mayo último. Pero es lo cierto que esta *476corte creyó que no debía perderse tiempo alguno en fijar ] jxirisprudencia que debía prevalecer en una cuestión de di reclio tan importante, y en bien de la comunidad y tenienc aún poder sobre su fallo, lo reconsideró, abriendo de nuevo los recursos a las alegaciones de las partes.
Expuesto lo que antecede veamos lo que resulta de .los autos. De un examen cuidadoso de las alegaciones y de las pruebas aparece que el 25 de octubre de 1902 falleció en el pueblo de Cayey, P. R., Luz María del Rosario, sin otorgar testamento. El 25 de octubre de 1903, la corte competente declaró como herederos suyos, a sus legítimos hijos María Dolores, Ramón Miguel, Josefa Antonia, Luz Salomón, Francisco Rafael y Julio César, y a su viuda Juana Bayonet. Luego en 9 de diciembre de 1903, se resolvió por sentencia judicial que Eduardo y Juan Pablo Rosario Melendez, San-dalio Rosario Torres y Marcelina y Luz Rosario Rivera, eran hijos naturales reconocidos del dicho Luz María del Rosario, y Alejandrina Manzano Rosario, nieta natural reconocida del mismo, quedando así formada la sucesión de Luz María del Rosario por seis hijos legítimos, la viuda, cinco hijos natu-rales reconocidos y una nieta natural reconocida.
Conocidos los herederos, sé procedió por los abogados Antonio Sarmiento y Luis Muñoz Morales, contadores-parti-dores nombrados al efecto, a llevar a cabo las operaciones de inventario, avalúo, liquidación y división de los bienes deja-dos por' el causante. Los demandantes, que eran entonces todos menores de edad, fueron representados en las opera-ciones por su defensor Juana Campos, nombrado para tal acto por la corte. Se reconocieron ciertas deudas existentes a favor de los demandados Mateo Rucabado, Robustiano Melendez, Manuel Otero Yalera y José Ramírez Muñoz, y para satisfacerlas se acordó adjudicar y se adjudicó a dichos acree-dores en pago de sus créditos determinadas fincas rústicas. Las operaciones fueron aprobadas por la Corte de Distrito de Humacao y se protocolizaron en la notaría de Cayey el 4 de junio de 1904. Los acreedores entraron en el disfrute *477de las propiedades adquiridas e inscribieron sns títulos en el registro de la propiedad correspondiente.
Así las cosas, los Rijos legítimos del repetido Luz María del Eosario, iniciaron el presente pleito solicitando: 1°., qne se declaren nnlas en nna tercera parte las adjudicaciones a qne nos Remos referido; 2°., qne se cancelen, también en cnanto a nna tercera parte, las inscripciones de dicRas adju-dicaciones en el registro de la propiedad; 30.,'qne los deman-dados Meléndez, Encabado, Otero y Eamírez pagnen a los demandantes ciertas sumas de dinero por el importe de los frutos y rentas producidos y dejados de percibir por los de-mandantes durante el tiempo en qne éstos Ran sido privados de sns condominios; 4?. qne se restituya a los demandantes en la posesión y dominio de nna tercera parte.de todas y cada nna de las fincas adjudicadas, y 5°., qne los demandados pagnen las costas y Ronorarios de abogado.
Los demandados Encabado y Otero excepcionaron y con-testaron la demanda por medio de sus- abogados Muñoz y Brown; el demandado Eamírez excepcionó y contestó la de-manda por medio de su abogado Antonio Sarmiento, y la demandada Alejandrina. Manzano contestó la demanda por medio de sus abogados Palacios y Tous Soto, limitándose a aceptar como ciertos los Rechos alegados por los demandantes “pero entendiéndose que las fincas que se reivindican deberán ser restituidas, así como sus frutos y rentas, a todos los Rere-deros de Don Luz María del Eosario para ser distribuidas entre ellos en la forma legal correspondiente.” Con respecto a los otros demandados no consta que Ricieran alegación al-guna, ni siquiera aparece qne fueran emplazados. En el acto del juicio, a petición de los demandantes, fueron eliminados de la demanda los demandados Eamírez y Meléndez.
Practicadas las pruebas ofrecidas por las partes que con-currieron a.1 juicio, que fueron al parecer únicamente los demandantes y los demandados Eucabado y Otero, se dictó sentencia declarando con lugar la demanda en cuanto a las peticiones primera y segunda, y sin lugar en cuanto a las *478peticiones tercera y cuarta, todo sin especial disposición en cuanto a las costas “y sin perjuicio de cualquier derecho que pudieran tener los demandados a los frutos y rentas alegados y no probados una vez establecido tal derecho y demostrada la cuantía de dichos frutos y productos en cualquiera otra acción adecuada, o de cualquier otro derecho que' pudieran tener ellos o cualquiera de las partes y que no ha sido expresa y definitivamente resuelto por esta sentencia.” De suerte que la sentencia de la corte de distrito se limitó a declarar nulas en una tercera parte las -adjudicaciones hechas a favor de los demandados Encabado y Otero de las fincas descritas en la demanda, llevadas a cabo en las operaciones divisorias de la herencia de Luz María del Eosario Torres, y a ordenar la cancelación de las inscripciones causadas por dichas adju-dicaciones en el registro de la propiedad, también en cuanto a una tercera parte.
Los demandantes apelaron de aquella parte de la sentencia referente a la no concesión' de las rentas y productos de las fincas en cuestión, y de aquella otra que resolvía la cuestión de costas y honorarios dé abogado. Los demandados Euca-bado y Otero manifestaron su no conformidad con la sen-tencia dictada y apelaron de ella para ante este tribunal.
Expuestos los anteriores hechos este Tribunal Supremo entró, en su decisión de mayo 24 de 1915, a examinar la apela-ción interpuesta por los demandados Eucabado y Otero, y se expresó así:
# Prescindiendo de las objeciones que pudieran tal vez suscitarse con respecto a si los demandantes tienen derecho a entablar éste pleito en la forma en que lo hicieron, procederemos a estudiar y a resolver en su fondo la alegación fundamental en que descansa la demanda de los legítimos hijos de Luz María del Rosario, a saber: que las adjudicaciones en pago de deudas hechas a los demandados Rucabado y Otero son nulas porque entrañan actos constitutivos de verdaderas enajenaciones y no se obtuvo antes la autorización de la corte competente para llevarlas a efecto.
- “No hay duda alguna con respecto a la calificación que debe darse a Una-adjudicación de una finca' en pago de deudas. Dicha adjudi-*479caeión envuelve claramente la enajenación de un bien inmueble. Tampoco hay duda alguna con respecto al hecho de que en la fecha en que tuvieron lugar las adjudicaciones de que se trata en este caso, lo mismo que hoy, la ley exigía la previa autorización judicial para la venta de bienes inmuebles pertenecientes a menores.
“Ahora bien. • ¿Se trata en este caso de una enajenación pura y simple de bienes inmuebles pertenecientes a menores? Veámoslo.
“El legislador ha dictado reglas amplias y precisas con respecto a lo que debe hacerse cuando muere una persona dejando bienes. Entre esas reglas existe una que dice: ‘‘Los acreedores reconocidos como tales podrán oponerse a que se lleve a efecto la partición de la herencia hasta que se les pague o afiance el importe de sus créditos.’ Artículo 1049 del Código Civil Revisado y 1082 del antiguo. Co-mentando Manresa dicha regla se expresa como sigue:
“ ‘Los herederos tienen desde luego la facultad de partir o dividir la herencia; pero sólo deben comprenderse en la división los bienes y derechos que queden después de cumplidas las obligaciones o pagadas las deudas de la sucesión; lo contrario sólo conduce a hacer figurar como herencia lo que realmente no lo es, y a mezclar en la división valores que no pertenecen a los herederos.’ 7 Manresa, Código Civil Español, 756. »
’“En el presente caso murió una persona, Luz María del Rosario, dejando bienes y sin otorgar testamento. Se procedió al nombra-miento de contadores partidores y éstos inventariaron, valuaron, liqui-daron y partieron el caudal hereditario. Existían deudas y se eon-■vino con los acreedores en pagarlas adjudicándoles al efecto ciertas fincas. Había herederos menores de edad y se les nombró un defensor que los representara, sometiéndose luego las operaciones practicadas a la aprobación de la corte.
“Los herederos, entre ellos los menores representados por su de-fensor, estuvieron conformes. Si se hubiera tratado de herederos todos mayores de edad, su conformidad hubiera sido suficiente, pero existían menores y se acudió a la corte de justicia competente a fin de que impartiera, como impartió, su aprobación.
“Es cierto que los menores hijos tuvieron desde el momento de la muerte de su padre una participación en todos los bienes dejados por el mismo, pero- también lo es que de acuerdo con la ley se pro-cedió a liquidar la herencia y a pagar las deudas, siendo únicamente el remanente que quedara lo que en verdad correspondía a los here-deros mayores o menores de edad. La herencia, dijo el Rey Sabio en la Ley 8a., es ‘la heredad, e los bienes e los derechos de alguñd finado, sacando ende las debdas que devía e las cosas que y fallaren agenas. ’
*480“Por eso la Dirección General de los Registros resolvió en 9 de febrero de 1887 que los bienes qne se adjudican en pago de deudas, pasan directamente del causante a los acreedores. Por eso debe con-testarse en la negativa la pregunta que formulamos al principio. Una adjudicación d'e bienes inmuebles en pago de deudas hecha al liquidarse y partirse una herencia, en la que existen herederos me-nores de edad, no debe calificarse como un acto aislado de enaje-nación, a los efectos de las prescripciones del Código Civil sobre autorización judicial para enajenar bienes a menores, sino como un acto de partición que debe regularse por las que gobiernan la materia.
“Son dos casos distintos y para ambos fijó el legislador ciertos trámites tendentes a asegurar el derecho del menor. Cuando el menor es dueño en absoluto de un bien inmueble, entonces para poderlo ena-jenar es necesario que se obtenga la previa autorización judicial, que debe concederse sólo cuando se demuestra la utilidad o la necesidad de la enajenación. Pero cuando el menor tiene sólo un derecho here-ditario, sujeto a liquidación, no es necesario acudir a la autoridad judicial para demostrar previamente la necesidad o la utilidad del pago de las deudas, ya que la necesidad de dicho pago es manifiesta.
“En ambos casos interviene el poder judicial. En el primero, como es natural, previamente, porque el caso surge durante la admi-nistración de los bienes del menor y se debe a causas varias que requie-ren un estudio especial antes de que pueda decidirse si la transacción que se propone es o nó beneficiosa o necesaria para los intereses del menor. .En el segundo, la intervención judicial viene lógicamente al fin, porque la necesidad del pago de las deudas del causante ha sido ya fijada previamente por el’ legislador, y lo que la ley requiere para mayor garantía del menor es que la corte examine y apruebe o no, según el caso, las operaciones particionales en que intervenga, antes de que puedan surtir todos sus efectos.
“Citan en su alegato los demandantes varias resoluciones de la Dirección General de los Registros en apoyo de la teoría que susten-tan. Dicho centro resolvió primero, el 9 d'e febrero de 1887, que cuando se adjudicaban a un heredero determinados bienes para el pago de deudas, aun cuando existieran herederos menores de edad, no era necesario solicitar la previa autorización judicial para la ena-jenación del derecho que los menores tuvieren en los bienes adjudi-cados, y luego, en las varias resoluciones que citan los demandantes, distinguió el caso indicado de aquel en que se adjudican directamente los bienes al acreedor en pago de su crédito. Hemos meditado mucho con respecto al fundamento que pudo tener la Dirección para dife-renciar ambos casos y no hemos encontrado ninguno que nos parezca *481razonable. Para nosotros la naturaleza de las transacciones en los dos casos es la misma, constituyendo ambos actos de partición y no enajenaciones especiales de bienes inmuebles pertenecientes a menores.
“Siendo ese nuestro criterio, cae por su base la demanda estable-cida. La partición se llevó a efecto de acuerdo con la ley y no puede por tanto decretarse su nulidad en cuanto a las adjudicaciones de bienes para el pago de las deudas de la herencia.
“Debe, por consiguiente, declararse con lugar el recurso inter-puesto por los demandados ftucabado y Otero, sin que baya necesi-dad de discutir siquiera el entablado por los demandantes que debe declararse sin lugar.”
Así las cosas, el Tribunal Supremo de los Estados Unidos, en junio 1 de 1915, resolvió el caso de Longpré v. Días, supra. A continuación transcribimos los hechos tales como aparecen en la opinión de la corte emitida por el Juez Presidente "White y la consideración y resolución de la cuestión de derecho que afecta a este caso que estamos considerando y resolviendo:
‘ ‘ Clemente Díaz y González, vecino de Yieques, Puerto Eieo, murió allí en abril de 1890, dejando una viuda y un hijo pequeño, fruto de su matrimonio. El difunto era dueño, según el registro, de una parcela de terreno dedicada a la agricultura y denominada ‘Destino,’ así como de otras parcelas pequeñas y de poco valor, siendo todas ellas .bienes privativos adquiridos antes de su matrimonio. De acuerdo con las disposiciones del código se reconoce al menor como único heredero legal de su padre, habiendo adquirido el primero todos los bienes del segundo sujetos sin embargo al usufructo de una tercera parte a favor de su madre, la viuda. En abril de 1892 y en un juicio de conciliación ante un juez municipal, preparatorio al pleito que entablaría Eamón Aboy Benitez sobre cobro de una deuda contra ]a sucesión, la viuda admitió que Aboy era acreedor de la sucesión en la suma de 3,000 pesos y pico, deuda que fué probada en su mayor parte por los pagarés firmados por el difunto, siendo el resto el im-porte de cuentas de médico y de contribuciones, así como por dinero adelantado para el sostenimiento d'e la viuda e hijo. El acreedor, ■ al parecer de conformidad con ese reconocimiento de deuda, convino en aguardar para su pago hasta marzo de 1893 en que expiraba un1 arrendamiento existente sobre la finca ‘Destino’ a favor de la socie-dad agrícola Mourraille & Martineau. En agosto de 1892 y a peti-' eión de la viuda, el Juzgado de Primera Instancia de Humacao, dentro de cuya jurisdicción se encontraba Yieques, reconoció al menor como ■ *482único heredero de su padre y como tal con derecho a la herencia, sujeta ésta al usufructo de la viuda como antes hemos dicho. La corte a petición de la viuda, más tarde nombró a un tío del menor por línea paterna, Santos Díaz y González, tutor, ad litem de aquél, para que procediera en lugar del menor y lo representara en todos aquellos asuntos en que por conflicto de intereses o por cualquier otra causa, su madre estuviera incapacitada para hacerlo. Algún tiempo después Aboy, por medio de escritura, traspasó a la firma de Mourraille & Martineau la mayor parte de la deuda reconocida, inter-viniendo la viuda en la escritura con el objeto de tomar conocimiento del traspaso y además para reconocer algunas deudas pequeñas que la sociedad tenía contra la sucesión.
“Con el propósito de hacer una partición extrajudicial, la viuda ■y el tutor ad litem conjuntamente nombraron un contador con'tal objeto, quien preparó un convenio para la llamada partición, el cual fué otorgado por las partes en diciembre 27 de 1893. En ese con-venio se consignó el pasivo d'e la herencia, así como el activo, que fué valorado, disponiéndose de todos los bienes que constituían la herencia. Para los efectos del caso baste decir que como la deuda a favor de la sociedad Mourraille & Martineau alcanzaba exactamente a una suma igual al valor que se había dado a la finca ‘Destino,’ ésta fué tras-pasada y entregada a dicha sociedad en pago de su deuda, siguiéndose idéntico procedimiento y traspasándose otra propiedad a Aboy en pago de su deuda relativamente pequeña. El escaso remanente de los bienes hereditarios fué adjudicado al menor, sujeto al usufructo de la tercera parte a favor de su madre. Para convertir ese con-venio privado de partición voluntaria y extrajudicial en ún docu-mento público inscribible, la viuda, el día 1 de febrero de 1894 com-pareció ante un notario,, y, exhibiendo el contrato, lo depositó en los archivos de la oficina de aquél después de hacer las manifestaciones al efecto. Ya hecho esto, una copia del contrato tal como había sido autenticado y archivado fué presentada al juez de Primera Instancia de Humaeao para su aprobación, que fué impartida con instrucciones al registrador de inscribir el contrato en el registro tal como había sido autenticado. En abril de 1894 ésta se llevó a cabo, y de ese modo el título sobre, la finca ‘Destino’ que aparecía en el registro a nombre del difunto Díaz, pasó a la sociedad Mourraille & Martineau. Se ha admitido, sin embargo, que en el entretanto, o sea en febrero de 1894, y en virtud del traspaso efectuado por medio del llamado convenio de partición, se hizo entrega de la posesión de la finca ‘Destino’ a la sociedad, la cual la poseyó afirmando así el derecho de propiedad sobre la misma.
*483“Por escritura notarial otorgada en mayo de 1894 e inscrita en el registro, y con el objeto de repartir el activo de la sociedad Mou-rraille & Martineau entre los socios, el título de la finca ‘Destino’ fué traspasado por la sociedad a Víctor Mourraille. Al fallecimiento de éste que, aunque su fecha no aparece muy claramente del récord ocurrió probablemente en enero de 1895, la propiedad pasó a los de-mandantes en error, su viuda y herederos. No aparece si adquirieron por herencia intestada o testada, pero esto es inmaterial pues se ha admitido que los derechos d'e que ellos disfrutaban eran sólo una con-tinuación de aquellos que el propio Mourraille tenía en virtud del traspaso de la finca ‘Destino’ a la sociedad y de la adjudicación de la misma a Mourraille en la división del activo d'e la sociedad.
“Más de veinte años después del fallecimiento de su padre, el menor Clemente Díaz, habiendo sido emancipado, entabló en una corte local de Puerto Rico este pleito contra los actuales demandantes en error, la viuda y herederos d'e Mourraille, para reivindicar la finca ‘Destino’ adquirida por ellos con anterioridad en las circunstancias antes mencionadas. Los demandados hicieron trasladar el caso a la corte inferior y rebatieron con éxito una moción de devolución del caso a la corte primitiva. Entonces la demanda fué- enmendada en el sentido de que el demandante era el dueño de la propiedad debida-mente inscrita a su favor, y que su posesión había sido erróneamente interrumpida en 1894 por la acción de los demandados o de su cau-sante al posesionarse de ella. Se hizo una breve exposición de los hechos que hemos enumerado anteriormente, con súplica de recobrar 3a finca ‘Destino’ con sus frutos y rentas desde la adquisición en 1894. Pué presentada una contestación que fué excepcionada por insu-ficiente. Parece ser que antes de resolverse la excepción, se presentó una contestación enmendada y más completa. En esta contestación los hechos que hemos expresado anteriormente fueron sustanciaimente admitidos. La facultad del demandante para demandar fué negada: primero, porque como heredero de su padre no tenía derecho a hacerlo; y segundo, porque no tenía derecho a recobrar la propiedad sin antes presentar una acción con el fin d'e rescindir las operaciones partieio-nales y el derecho inscrito resultante de las mismas, impugnando en su consecuencia dichas operaciones. La falta de un derecho a reco-brar, como cuestión de méritos, fué controvertida; primero, por el alegado término de prescripción; segundo, por la validez de las ope-raciones particionales y el efecto concluyente de la sentencia apro-bando las mismas, dictada por corte competente; tercero, porque una acción para rescindir tales procedimientos estaba impedida por la prescripción alegada; cuarto, porque en todo caso el demandante no *484tenía derecho de acción para recobrar los frutos y rentas de la finca pues durante su menor edad eran cobrables, si estaban vencidos, por su madre como administradora de su herencia, y puesto que, aun cuando existiera, la acción para recobrar, los frutos y rentas no podían ser exigidos a Mourraille que había procedido de buena fe, ni a los demandados, sus causahabientes, que también habían procedido de buena fe. Esta contestación también fué excepcionada por no ser materia de defensa. .La corte declaró con lugar la excepción en cuanto impugnaba la suficiencia de las defensas técnicas de la con-testación basadas en que las llamadas operaciones particionales eran nulas y en que la aprobación del juez de Primera Instancia de Hu-macao era también nula por no tener éste jurisdicción para resolver sobre la materia, como lo había hecho. La contestación fué de nuevo enmendada. Las defensas de méritos relativas a la falta de dere-cho a recobrar la propiedad o sus frutos y rentas y a la prescrip-ción ftieron de nuevo alegadas, y además fué presentada una .contra-demanda en donde se alegaba que los demandados en caso de que re-cobraran tenían derecho a recobrar también el importe de la deuda a favor de Mourraille & Martineau que había sido usada en las llama-das operaciones particionales para adquirir la finca ‘Destino,’ dicho importe'con intereses al 6 por ciento.
“Bajo las cuestiones planteadas en esa contestación y contra-demanda, el caso fué finalmente visto ante un jurado. Al comenzar-el juicio el demandante, para probar su título, y después de establecer su derecho hereditario, presentó los documentos que acreditaban el hecho de la partición antes mencionada, y habiendo los demandados manifestado su intención de no presentar mayor prueba sobre esta cuestión, la corte, aplicando' la conclusión a que había llegado al resolver la excepción de absoluta, nulidad de la venta particional,. instruyó al. jurado que en la cuestión de título debería haber un veredicto a favor del demandante. Entonces se siguió el juicio sólo en cuanto al derecho a recobrar frutos y rentas, no presentándose-prueba en cuanto a algún otro particular. Las partes convinieron en que de cualquier cantidad que fuera asignada por frutos y rentas, se deduciría una tercera parte bajo la base de que pertenecía a la viuda de Díaz, madre del demandante, en virtud del usufructo, no-quedando por consiguiente dicha tercera parte envuelta en el juicio. Además, se admitió que la reclamación establecida en la contrade-manda era válida y debía darse un veredicto en el sentido de que-se recobrara la suma reclamada con sus intereses. Se presentó gran cantidad de prueba en cuanto a la cuestión de frutos y rentas y los demandados tomaron algunas excepciones a las resoluciones de la corte-admitiendo prueba pertinente, basadas dichas excepciones en que con¡ *485la admisión de esa prueba se ofrecía oportunidad al cobro de daños indeterminados. Los demandados pidieron específicamente se instru-yera al jurado que si ellos Rabian procedido de buena fe no estaban obligados al pago de frutos y rentas, y Rabiándose negado la corte, tomaron excepción. T también se tomó excepción en cuanto al de-reefio del demandante a recobrar frutos y rentas por la época en que era menor, fundándose en que durante ese tiempo era su madre la que administraba su propiedad. Hubo veredicto y sentencia en cuanto a la finca y a los frutos y rentas durante todo el tiempo de la deten-tación ya por Mourraille & Martineau, ya por el propio Mourraille, o por los demandados causababientes de éste.
“Veintisiete errores Ran sido alegados, pero nos limitaremos a considerar aquellas cuestiones que Ran sido planteadas en las alega-ciones. La validez y efecto de las Ramadas operaciones particionales sobre el derecRo a la finca en litigio, gobierna las demás cuestiones presentadas y nosotros por lo tanto, al igual que la corte inferior, consideraremos primeramente dicRa cuestión. Aun cuando es obvio que la propiedad dejada por el difunto y que pasó a su Reredero el menor, estaba gravada por las deudas del difunto y sujeta a una venta legal para el pago de las mismas, creemos'es indiscutiblemente cierto que Rabia una absoluta carencia de facultades por parte de la viuda y del tutor ad litem para entregar la propiedad del menor en pago de una deuda reclamada contra los bienes de su padre. Decimos esto porque la llamada partición y la venta de la propiedad por medio de contrato privado, estaban completamente fuera de las disposiciones de la ley sobre administración y venta de los bienes de un menor y por consiguiente dicRo contrato privado no podía crear derecRo alguno en conflicto con el título Rereditario del menor. Aun más, somos de opinión que por igual fundamento resulta concluyente que el juez de Primera Instancia de Humacao carecía en absoluto de jurisdicción para aprobar las llamadas voluntarias operaciones particionales y que consiguientemente ningún derecRo puede nacer de tal aprobación. No nos detenemos a Racer referencia a las disposiciones de la ley local que fueron en absoluto ignoradas en la venta privada que se ha tomado por base de defensa, puesto que en realidad no se ha alegado que si el procedimiento seguido para la venta de la propiedad tenía el carácter que le Remos dado, estaba el mismo totalmente desautorizado por la ley local y en realidad prohibido por sus disposiciones expresas o tácitas. En virtud de esta conclusión, opinamos que la corte inferior no cometió error alguno al desestimar la impugnación hecha en la contestación a la facultad del demandante para demandar en rei-vindicación bajo el fundamento de que debía primero pedir la res-*486cisión de las operaciones particionales y obtener la invalidación de la resolución del juez aprobando dichas operaciones; pues es impo-sible concebir que existiera el deber preliminar de obtener la inva-lidación de una cosa que ya era nula, o pedir la rescisión de lo que, de acuerdo con la ley, jamás había tenido existencia alguna. Obser-vamos que la alegación de que el demandante, como único heredero de los bienes de su padre, y como tal heredero, dueño de todos los bienes en litigio, no estaba facultado para demandar, cae por su propio peso. ’ ’
Basta leer lo que- antecede, para comprender que en cuanto a la cuestión esencial de si son o nó totalmente nulas las ad-judicaciones en pago de deudas hechas directamente a los acreedores en la partición de una herencia en que existen menores de edad, sin haberse obtenido previamente la auto-rización judicial que para la venta 'de bienes de menores en general exigen las leyes, el criterio sustentado por la Corte Suprema de los Estados Unidos está en conflicto con el que algunos días antes sostuvo esta Corte Suprema de Puerto Rico. La Corte Suprema de los Estados Unidos, que tiene jurisdicción de apelación sobre esta Corte Suprema' de Puerto Rico, decidió que dichas adjudicaciones son nulas, y su juris-prudencia, cualquiera que pueda continuar siendo el criterio de todos o de algunos de los jueces de este tribunal, debe prevalecer.
Resuelta esta cuestión fundamental en el sentido indicado, procederemos al estudio y decisión de las demás envueltas en los recursos interpuestos.
Los demandantes titularon este caso como “de reivindi-cación,” y si se examina cuidadosamente la sentencia apelada-, se verá que por ella se declaró sin lugar la demanda precisa-mente en cuanto al extremo de la restitución a los deman-dantes en la -posesión y dominio de las tierras por ellos recla-madas,. extremo que no ha sido apelado por los demandantes para ante este Tribunal Supremo. El juez de distrito en la opinión que emitiera para basar su sentencia, hizo resaltar el hecho de que la corte no llegó a adquirir jurisdicción sobre *487todos los interesados en la herencia de Luz María del Rosario e invocó las decisiones de esta Corte Suprema de Puerto Rico en los casos de Dávila v. Dávila, 18 D. P. R. 114, y Trinidad v. Trinidad, 19 D. P. R. 647, en los cuales se estableció la doc-trina de que el título de heredero no es suficiente por sí solo para reclamar para sí fina porción determinada y concreta de una finca correspondiente a una herencia, sin haberse llevado antes a cabo la partición y adjudicación de los bienes hereditarios.
No nos es posible entrar a considerar y a resolver si la teoría sustentada por el juez sentenciador es correcta, y si la jurisprudencia invocada por el mismo es aplicable a este caso. Ya hemos dicho que el pronunciamiento relativo a la resti-tución a los demandantes en la porción de las fincas recla-madas en la demanda, no fué apelado y no puede ser, por tanto, revisado por nosotros.
La situación anómala en que nos encontramos, dificulta la consideración completa de este caso. Sin embargo, es lo cierto que la demanda contenía varias súplicas, entre ellas la de la nulidad dé las adjudicaciones a que se. refiere la de-manda, nulidad que según la teoría adoptada finalmente por la corte sentenciadora llegó a ser la única cuestión que podía decidirse por ella en definitiva en este pleito. Aplicando la jurisprudencia de la Corte..Suprema de los Estados Unidos es necesario reconocer que las adjudicaciones que se hicieron a los demandados Rucabado y Otero son totalmente nulas en cuanto a la parte que pudiera corresponder a los herederos menores de edad en los inmuebles adjudicados, y como los dichos demandados Rucabado y Otero fueron oídos y venci-dos en juicio, opinamos que la sentencia apelada puede sub-sistir en cuanto a ellos en la' forma que- la dictara el juez sentenciador.
La reclamación de los. frutos y productos de los condo-minios a que se refiere la demanda, es accesoria a la acción de reivindicación ejercitada por los demandantes'y declarada *488sin lugar por la corte. Todo lo que hemos dicho en cuanto a la acción principal, es, en tál virtud, aplicable a la accesoria.
Con referencia a las costas, no habiéndose demostrado que la corte de distrito al actuar en la forma en que lo hizo, abusara de su discreción, la conclusión a que llegara en su sentencia no debe ser alterada por nosotros.
Habiendo en consideración todo lo expuesto, opinamos que deben declararse sin lug.ar los recursos de apelación inter-puestos por los demandantes y por los demandados, y, en su consecuencia, confirmarse la sentencia apelada en todos los pronunciamientos de la misma que han sido objeto de revi-sión en este tribunal.